Peters, J.
(concurring in part and dissenting in part). I concur with that portion of the majority’s determination which found, contrary to Supreme Court, that petitioners alleged sufficient extraordinary circumstances to confer standing. However, as to that portion of the majority’s determination which found that the issuance of a final order of custody was properly premised upon a best interest analysis, I find the determination premature. Despite the characterization of the “Decision and Order” of Supreme Court as a final order of disposition, I believe that the disposition was, in effect, a temporary order of custody.
According to the “Decision and Order”, “[a] 11 petitioners concede that if [respondent] Jeffrey Glanda [hereinafter respondent] is found innocent of all criminal charges, the children must be returned to him”. The document clearly specifies *819that it is intended to be effective pending the outcome of respondent’s criminal trial relating to the murder of the children’s mother. The temporary nature of this arrangement is buttressed by the oral representations of both respondent’s counsel and the Law Guardian.* I believe that respondent’s guilt or innocence of the crimes charged, determined only after the disposition of the criminal matter at the trial level, now constitutes a critical “best interests” factor (see,. Domestic Relations Law § 240 [1-c], as added by L 1998, ch 150, § 1; Family Ct Act § 1085, as added by L 1998, ch 150, § 3, eff July 7, 1998) upon which a permanent determination must be predicated (see, Matter of Bennett v Jeffreys, 40 NY2d 543). While a trial court need not necessarily await such disposition in all matters of this kind, the facts presented here warrant this result.
Since this proceeding did not originate in Supreme Court and no appeal as of right lies from this temporary order of custody (see, Family Ct Act § 1112 [a]; see generally, Matter of Bridges v Hertica, 234 AD2d 862, 864), I would decline to reach the merits (see, CPLR 5701 [c]).
Ordered that the order is affirmed, without costs.

 Notably, at oral argument respondent’s attorney denied that Supreme Court had rendered a permanent custody determination. He opined, instead, that custody rested in his client and respondents Cheryl Vaillancourt and Donald Vaillancourt. The Law Guardian contended that it was her belief that the court had continued legal custody with respondent and granted physical custody to the Vaillancourts.